 
Exhibit 10.2
 
FIRST AMENDMENT, dated as of February 22, 2007 (this “Amendment”), to the Credit
Agreement, dated as of July 21, 2006 (the “Credit Agreement”), among PHH
CORPORATION, a Maryland corporation (the “Borrower”), the several lenders from
time to time parties thereto (collectively, the “Lenders”) and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;
 
WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein; and
 
WHEREAS, the Lenders are willing to agree to such amendments on the terms set
forth herein;
 
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
 
1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein (and in the recitals hereto) as defined
terms are so used as so defined.
 
2. Amendment to Section 1 (Definitions). Section 1 of the Credit Agreement is
hereby amended as follows:
 
(i) by deleting the following defined term in its entirety:
 
“Commitment Fee”;


(ii) by deleting the words “, the Commitment Fee” appearing subsequent to the
words “the Loans” and prior to the words “and all other monetary” on the third
line of the definition of the term “Obligations”; and


(iii) by deleting the following defined term in its entirety and substituting in
lieu thereof the following new definition:
 
“Termination Date” shall mean December 15, 2007.
 


 
3. Amendment to Section 2.8 (Fees). Section 2.8 of the Credit Agreement is
hereby amended by deleting the text of clause (a) therein in its entirety and
replacing it with the word “[reserved]”.
 
4. Amendment to Section 2.13 (Termination and Reduction of Commitments). Section
2.13 of the Credit Agreement is hereby amended by deleting the following
language from clause (d) therein:
 
“The Borrower shall pay to the Administrative Agent for the account of the
Lenders on the date of each termination or reduction in the Total Commitment,
the Commitment Fees on the amount of the Commitment so terminated or reduced
accrued to the date of such termination or reduction.”
 
 
 

--------------------------------------------------------------------------------

 
5. Amendment to Section 2.16 (Reserve Requirements; Change in Circumstances).
Section 2.16 of the Credit Agreement is hereby amended by deleting the words “,
Commitment Fees” which appear subsequent to the words “accrued interest” and
prior to the words “and all other amounts” in the second sentence of clause (f)
therein.
 
6. Amendment to Section 2.23 (Certain Pricing Adjustments). Section 2.23 of the
Credit Agreement is hereby amended by deleting it in its entirety and inserting
in lieu thereof the following new Section 2.23:
 
“Section 2.23 Certain Pricing Adjustments.
 
The applicable LIBOR Spread and the applicable FFR Spread in effect from time to
time shall be determined in accordance with the following table:
 
Level
S&P/Moody’s Rating
Equivalent of the Borrower’s
senior unsecured
long-term debt
Applicable
LIBOR Spread 
(in Basis Points)
Applicable
FFR Spread 
(in Basis Points)
       
Level I
BBB/Baa3 or BBB-/Baa2
or better
 
87.5
 
87.5
Level II
BBB-/Baa3
100.0
100.0
Level III
BBB-/Ba1 or BB+/Baa3
125.0
125.0
Level IV
BB+/Ba1 or worse
150.0
150.0



 
With respect to Level I and Level II in the table above, in the event the S&P
and Moody’s ratings on the Borrower’s senior non-credit enhanced unsecured
long-term debt are not equivalent to each other, the higher rating of S&P and
Moody’s will determine the applicable LIBOR Spread and the applicable FFR
Spread, unless the ratings are more than one level apart, in which case the
rating one level below the higher rating of S&P or Moody’s will be
determinative. In the event that (a) the Borrower’s senior non-credit enhanced
unsecured long-term debt is not rated by both of S&P or Moody’s (for any reason,
including if S&P or Moody’s shall cease to be in the business of rating
corporate debt obligations) or (b) if the rating system of either of S&P or
Moody’s shall change, then an amendment shall be negotiated in good faith (and
shall be effective only upon approval by the Borrower and the Majority Lenders)
to the references to specific ratings in the table above to reflect such changed
rating system or the unavailability of ratings from such rating agency
(including an amendment to provide for the substitution of an equivalent or
successor ratings agency). In the event that the Borrower’s senior non-credit
enhanced unsecured long-term debt is not rated by either of S&P and Moody’s,
then the applicable LIBOR Spread and the applicable FFR Spread shall be deemed
to be calculated as if the lowest rating category set forth above applied until
such time as an amendment to the table above shall be agreed to. Any increase in
the applicable LIBOR Spread or the applicable FFR Spread determined in
accordance with the foregoing table shall become effective on the date of
announcement or publication by the Borrower or the applicable rating agency of a
reduction in such rating or, in the absence of such announcement or publication,
on the effective date of such decreased rating, or on the date of any request by
the Borrower to the applicable rating agency not to rate its senior non-credit
enhanced unsecured long-term debt or on the date any of such rating agencies
announces it shall no longer rate the Borrower’s senior non-credit enhanced
unsecured long-term debt. Any decrease in the applicable LIBOR Spread or the
applicable FFR Spread shall be effective on the date of announcement or
publication by any of such rating agencies of an increase in rating or in the
absence of announcement or publication on the effective date of such increase in
rating.”
 
 
 

--------------------------------------------------------------------------------

 


 
7. Amendment to Section 8.2 of the Credit Agreement (Advances and Payments).
Section 8.2 of the Credit Agreement is hereby amended by deleting paragraph (b)
therein in its entirety and replacing it with the following paragraph:
 
 “(b) Any amounts received by the Administrative Agent in connection with
this Agreement or the Loans the application of which is not otherwise provided
for shall be applied, in accordance with each of the Lenders’ pro rata interest
therein, first, to pay accrued but unpaid interest on the Loans, second, to pay
the principal balance outstanding on the Loans and third, to pay other amounts
payable to the Administrative Agent and/or the Lenders. All amounts to be paid
to any of the Lenders by the Administrative Agent shall be credited to the
applicable Lenders, after collection by the Administrative Agent, in immediately
available funds either by wire transfer or deposit in such
Lender’s correspondent account with the Administrative Agent, or as such Lender
and the Administrative Agent shall from time to time agree.”


8. Representations and Warranties. On and as of the date hereof, the Borrower
hereby confirms, reaffirms and restates the representations and warranties set
forth in Section 3 of the Credit Agreement mutatis mutandis, except to the
extent that such representations and warranties (i) are the subject of that
certain Waiver, dated as of December 21, 2006, to the Credit Agreement or (ii)
expressly relate to a specific earlier date in which case the Borrower hereby
confirms, reaffirms and restates such representations and warranties as of such
earlier date.
 
9. Termination of Commitments. The outstanding Commitments under the Credit
Agreement shall be automatically terminated on the effective date of this
Amendment.
 
10. Effectiveness of Amendment. This Amendment shall become effective as of the
date:
 
(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower and each Lender; and
 
(b) the Administrative Agent and each Lender shall have received all fees due
and payable by the Borrower on or prior to the effectiveness of this Amendment
in connection herewith.
 
11. Continuing Effect; No Other Amendments. Except as expressly provided herein,
all of the terms and provisions of the Credit Agreement are and shall remain in
full force and effect.
 
12. Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable costs and out-of-pocket expenses incurred in connection
with the preparation and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
13. Counterparts. This Amendment may be executed in any number of counterparts
by the parties hereto (including by facsimile or electronic transmission), each
of which counterparts when so executed shall be an original, but all the
counterparts shall together constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
14. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 
PHH CORPORATION
       
By:
/s/ Mark E. Johnson
 
Name: Mark E. Johnson
 
Title: Vice President & Treasurer
   
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
       
By:
/s/ Richard J. Poworoznek
 
Name: Richard J. Poworoznek
 
Title: Vice President
   
CITICORP USA, INC.,
as a Lender
       
By:
/s/ Kevin A. Ege
 
Name: Kevin A. Ege
 
Title: Vice President
   
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
       
By:
/s/ Karin E. Samuel
 
Name: Karin E. Samuel
 
Title: Vice President
   
THE BANK OF NOVA SCOTIA,
as a Lender
       
By:
/s/ Todd Meller
 
Name: Todd Meller
 
Title: Managing Director

 
 
 

--------------------------------------------------------------------------------